Francis E. Sweeney, Sr., J.
'The issue before us is whether the court of common pleas has the authority under R.C. 2711.11 to review and modify the underlying rationale supporting an arbitration award, even though the award itself was not appealed or alleged to be unlawful. For the following reasons, we answer in the negative and reverse the judgment of the court of appeals.
Arbitration has long been the preferred means of resolving disputes between labor and management. We have consistently emphasized that “ ‘ “[i]t is the policy of the law to favor and encourage arbitration and every reasonable intendment will be indulged to give effect to such proceedings and to favor the regularity and integrity of the arbitrator’s acts.” ’ ” Findlay City School Dist. Bd. of Edn. v. Findlay Edn. Assn. (1990), 49 Ohio St.3d 129, 131, 551 N.E.2d 186, 189, citing Mahoning Cty. Bd. of Mental Retardation v. Mahoning Cty. TMR Edn. Assn. (1986), 22 Ohio St.3d 80, 84, 22 OBR 95, 98, 488 N.E.2d 872, 875.
In order to uphold the strong public policy favoring private settlement of grievances, the General Assembly has limited the role of judicial review. R.C. *18Chapter 2711 describes the circumstances under which the common pleas court may vacate (R.C. 2711.10) or modify (R.C. 2711.11) an arbitration award. See Lynch v. Halcomb (1984), 16 Ohio App.3d 223, 16 OBR 238, 475 N.E.2d 181.
In seeking to modify the arbitrator’s opinion, the board relies on R.C. 2711.-11(C). The board contends that the arbitrator went beyond his mandate and interpreted the collective bargaining agreement to require the disclosure of confidential client documents in order to process grievances. The board argues that a common pleas court may modify this award because it violates public policy and express state and federal rights guaranteed to the board’s clients. The board relies on State ex rel. Dispatch Printing Co. v. Wells (1985), 18 Ohio St.3d 382, 18 OBR 437, 481 N.E.2d 632, Mahoning Cty. Bd. of Mental Retardation v. Mahoning Cty. TMR Edn. Assn. (1986), 22 Ohio St.3d 80, 22 OBR 95, 488 N.E.2d 872, and Ohio Office of Collective Bargaining v. Ohio Civ. Serv. Emp. Assn. (1991), 59 Ohio St.3d 177, 572 N.E.2d 71, for this proposition. While this contention may be true, the fallacy of the board’s argument comes from its interpretation of the word “award.”
The issue before the arbitrator was whether Hecker’s actions were subject to discipline. The arbitrator concluded, based upon his interpretation of the parties’ agreement, that they were not. In his award, the arbitrator reversed the suspension and directed that Hecker be made whole for his losses and that all records of the suspension be removed from his file. The board does not seek reinstatement of the discipline imposed against Hecker, i.e., the award. Instead, the board challenges the arbitrator’s reasoning which he stated to justify his award. R.C. 2711.11 does not provide the statutory authority for such a challenge.
R.C. 2711.11 provides as follows:
“In any of the following cases, the court of common pleas in the county wherein an award was made in an arbitration proceeding shall make an order modifying or correcting the award upon the application of any party to the arbitration if:
« # * *
“(C) The award is imperfect in matter of form not affecting the merits of the controversy.
“The order shall modify and correct the award, so as to effect the intent thereof and promote justice between the parties.” (Emphasis added.)
By its very terms, the statute allows the court of common pleas to modify or correct an award that is unlawful, but does not provide a statutory basis for modifying the arbitrator’s opinion alone, where the award is not even appealed from or alleged to be unlawful.
*19Our interpretation of the statute is consistent with our previous holding that, if an award is not unlawful, a reviewing court can make no further inquiry into the substantive merits of the arbitrator’s decision. Findlay, supra, 49 Ohio St.3d at 132, 551 N.E.2d at 189. Although Findlay dealt with reviewing a court’s authority under R.C. 2711.10, its reasoning applies with equal force here. The premise of Findlay is that an arbitrator’s award which draws its essence from the collective bargaining agreement and which is not unlawful, arbitrary or capricious will be upheld. This is so because, in the absence of such restrictions, the integrity and purposes of the arbitration system of dispute resolution would be seriously undermined. Findlay, supra.
Thus, since R.C. Chapter 2711 allows only a limited appeal of an award, the court of common pleas had no basis under R.C. 2711.11 to review and clarify the reasoning behind it. Accordingly, we hold a court of common pleas does not have authority under R.C. 2711.11(C) to review and modify the opinion accompanying an arbitration award when the award itself is not appealed from or alleged to be unlawful. The judgment of the court of appeals is reversed.

Judgment reversed.

A.W. Sweeney, Douglas, Resnick and Pfeifer, JJ., concur.
Wright, J., concurs separately.
Moyer, C.J., dissents.